          Case 1:19-vv-01335-UNJ Document 31 Filed 04/09/21 Page 1 of 2




    In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 19-1335V
                                        UNPUBLISHED


    DEBRA LAMBERT,                                          Chief Special Master Corcoran

                        Petitioner,                         Filed: March 10, 2021
    v.
                                                            Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                 Ruling on Entitlement; Concession;
    HUMAN SERVICES,                                         Table Injury; Influenza (Flu) Vaccine;
                                                            Shoulder Injury Related to Vaccine
                       Respondent.                          Administration (SIRVA)


Jeffrey S. Pop, Jeffrey S. Pop & Associates, Beverly Hills, CA, for Petitioner.

Catherine Elizabeth Stolar, U.S. Department of Justice, Washington, DC, for
Respondent.

                                   RULING ON ENTITLEMENT1

      On August 30, 2019, Debra Lambert filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. § 300aa-10, et seq.2 (the
“Vaccine Act”). Petitioner alleges that she suffered a left shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine received on October 16,
2018. Petition at 1. The case was assigned to the Special Processing Unit of the Office
of Special Masters.

       On March 9, 2021, Respondent filed his Rule 4(c) report in which he concedes that
Petitioner is entitled to compensation in this case. Respondent’s Rule 4(c) Report at 1.
Specifically, Respondent agrees that “petitioner’s claim meets the Table criteria for

1
  Because this unpublished ruling contains a reasoned explanation for the action in this case, I am required
to post it on the United States Court of Federal Claims' website in accordance with the E-Government Act
of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic Government
Services). This means the ruling will be available to anyone with access to the internet. In accordance
with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact medical or other information,
the disclosure of which would constitute an unwarranted invasion of privacy. If, upon review, I agree that
the identified material fits within this definition, I will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all section references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C.
§ 300aa (2012).
         Case 1:19-vv-01335-UNJ Document 31 Filed 04/09/21 Page 2 of 2




SIRVA. Specifically, petitioner had no history of pain, inflammation, or dysfunction of the
affected shoulder prior to her vaccination that would explain the alleged symptoms and
examination findings occurring after vaccine injection; she more likely than not suffered
the onset of pain within forty-eight hours of vaccine administration; her pain and reduced
range of motion were limited to the shoulder in which the vaccine was administered; and
there is no other condition or abnormality that would explain petitioner’s symptoms.” Id.
at 6. Respondent further agrees that “this case was timely filed, that petitioner received
her vaccination in the United States, and that petitioner satisfies the statutory severity
requirement by suffering the residual effects or complications of her injury for more than
six months after vaccine administration.” Id. at 7.

       In view of Respondent’s position and the evidence of record, I find that
Petitioner is entitled to compensation.

IT IS SO ORDERED.

                                  s/Brian H. Corcoran
                                  Brian H. Corcoran
                                  Chief Special Master




                                            2
